EXHIBIT 21 ADOBE SYSTEMS INCORPORATED SUBSIDIARIES OF THE REGISTRANT Subsidiary Legal Name Jurisdiction of Incorporation/Formation The Americas: Adobe Macromedia Software LLC Delaware Adobe Systems Brasil Limitada Brazil Adobe Systems Canada Inc. Canada Adobe Systems Federal LLC Delaware Offermatica Corporation Delaware Omniture, Inc. Delaware Omniture 2008, LLC Delaware Omniture Digital, LLC Delaware Virtual Ubiquity, Inc. . Massachusetts Visual Sciences, Inc. Delaware Visual Sciences Technologies, LLC Delaware Europe: Adobe Software Trading Company Limited Ireland Adobe Systems Belgium BVBA Belgium Adobe Systems Benelux BV The Netherlands Adobe Systems Danmark ApS Denmark Adobe Systems Engineering GmbH Federal Republic of Germany Adobe Systems Europe Limited. United Kingdom Adobe Systems France SAS France Adobe Systems GmbH Federal Republic of Germany Adobe Systems (Schweiz) GmbH Switzerland Adobe Systems Iberica SL Spain Adobe Systems Istanbul Yazilim Ticaret Limited Sirketi Turkey Adobe Systems Italia SRL Italy Adobe Systems Nordic AB Sweden Adobe Systems Norge AS Norway Adobe Systems Romania SRL Romania Adobe Systems s.r.o. Czech Republic Adobe Systems Software Ireland Limited Ireland Fort Point Partners GmbH Germany ICS Offermatica S.R.L. Republic of Moldova Limited Liability Company Adobe Systems Russia Limited Liability Company Adobe Systems Ukraine Ukraine Macromedia Ireland Limited Ireland Omniture ApS Denmark Omniture Callcenter & Services B.V. Netherlands Omniture France SAS France Omniture GmbH Germany Omniture Holding B.V. Netherlands Omniture Limited United Kingdom Omniture Spain, S.L. Spain Omniture Svenska AB Sweden Visual Sciences UK Limited United Kingdom YaWah ApS Denmark Africa: Adobe Systems South Africa (Proprietary) Limited South Africa Asia: Adobe Systems Co. Ltd. Japan Adobe Systems Hong Kong Limited Hong Kong Adobe Systems India Private Limited. India Adobe Systems Korea Ltd. Korea Adobe Systems New Zealand Limited. New Zealand Adobe Systems Pte. Ltd. Singapore Adobe Systems Pty. Ltd. Australia Adobe Systems Software (Beijing) Co. Ltd. China Business Catalyst Systems Pty Ltd. Australia Integer Eureka Pty Ltd. Australia Monkey Pty Ltd. Australia Macromedia South Asia Pte. Ltd. Singapore Omniture Australia Pty Ltd. Australia Omniture HK Limited Hong Kong Omniture K.K. Japan Ribbit Software Pty Ltd. Australia Middle East: Omniture Middle East FZ-LLC United Arab Emirates OMTR Israel Ltd. Israel All subsidiaries of the registrant are wholly owned, directly or indirectly by Adobe and do business under their legal names.
